         Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

OLUWASEGUN ABIODUN                          )
OYEDEJI,                                    )
                                            )
                          Plaintiff,        )   CIVIL ACTION NO.:
                                            )   ________________
    v.                                      )
                                            )
LANDMARK AT BELLA VISTA,                    )
L.P., HIGHMARK RESIDENTIAL                  )
SUB, LLC D/B/A MILESTONE                    )
MANAGEMENT TRS, INC. and                    )
RENTDEBT AUTOMATED                          )
COLLECTIONS, LLC,                           )
                                            )
                          Defendants.       )


                                   COMPLAINT

         1.   When Plaintiff deployed with the U.S. Navy overseas for a military

mission, his landlord teamed up with a collection agency to report a false debt to the

credit bureaus in an attempt to force him to pay money he doesn’t owe.

         2.   OLUWASEGUN ABIODUN OYEDEJI (“Plaintiff”), by his

attorneys, brings this action for actual damages, statutory damages, punitive damages,

injunctive relief, attorneys fees, and costs, against LANDMARK AT BELLA

VISTA, L.P., HIGHMARK RESIDENTIAL SUB, LLC D/B/A MILESTONE

MANAGEMENT             TRS,      INC.     and      RENTDEBT          AUTOMATED
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 2 of 14




COLLECTIONS, LLC for violations of the Servicemembers Civil Relief Act, 50

U.S.C. § 3901 et seq. (hereinafter “SCRA”), and of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”).

      3.      All violations by Defendants were knowing, willful, and intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such

violations.

      4.      Unless otherwise indicated, the use of Defendants’ names in this

Complaint include all agents, principles, managing agents, employees, officers,

members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, and insurers of those Defendants named.

                          JURISDICTION AND VENUE

      5.      Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which

states that such actions may be brought and heard before “any appropriate United

States district court without regard to the amount in controversy,” 28 U.S.C. § 1331,

which grants this court original jurisdiction of all civil actions arising under the laws

of the United States, 50 U.S.C. § 3901 et seq.

      6.      This action arises out of Defendants’ violations of the Servicemembers

Civil Relief Act, 50 U.S.C. § 3901 et seq. (hereinafter “SCRA”), and of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”).


                                           2
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 3 of 14




      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the

acts and transactions occurred here, Plaintiff resides here, and Defendants transact

business here.

                                        SCRA

      8.     Congress enacted the SCRA in order to:

             a.     provide for, strengthen, and expedite the national defense through
                    protection extended by this Act to servicemembers of the United
                    States to enable such persons to devote their entire energy to the
                    defense needs of the Nation; and

             b.     provide for the temporary suspension of judicial and
                    administrative proceedings and transactions that may adversely
                    affect the civil rights of servicemembers during their military
                    service. (50 U.S.C. § 3902)

      9.     The SCRA should be construed liberally.       See LeMaistre v. Leffers,

333 U.S. 1,6 (1948) (“The Act should be read with an eye friendly to those who

dropped their affairs to answer their country’s call.”).

      10.    When the Attorney General commences a civil action against a person

who engages in a pattern or practice of violating the SCRA, it may recover all of the

relief afforded to a Servicemember plus, in order to vindicate the public interest, a

civil penalty of up to $55,000 for a first violation and up to $110,000 for every

subsequent violation. (50 U.S.C. § 4041).




                                            3
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 4 of 14




      11.    The SCRA grants any aggrieved person a private right of civil action

and the right to obtain equitable relief, monetary damages, punitive damages, costs

and attorneys fees, and “all other appropriate relief.” (50 U.S.C. § 4042).


                                       FDCPA


      12.    In enacting the FDCPA, Congress found that:

             a.    There is abundant evidence of the use of abusive, deceptive, and
                   unfair debt collection practices by many debt collectors. Abusive
                   debt collection practices contribute to the number of personal
                   bankruptcies, to marital instability, to the loss of jobs, and to
                   invasions of individual privacy.

             b.    Existing laws and procedures for redressing these injuries are
                   inadequate to protect consumers.

             c.    Means other than misrepresentation or other abusive debt
                   collection practices are available for the effective collection of
                   debts.

             d.    Abusive debt collection practices are carried on to a substantial
                   extent in interstate commerce and through means and
                   instrumentalities of such commerce. Even where abusive debt
                   collection practices are purely intrastate in character, they
                   nevertheless directly affect interstate commerce.

             e.    It is the purpose of this title to eliminate abusive debt collection
                   practice by debt collectors, to insure that those debt collectors who
                   refrain from using abusive debt collection practices are not
                   competitively disadvantaged, and to promote consistent State
                   action to protect Consumers against debt collection abuses. 15
                   U.S.C. § 1692.




                                          4
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 5 of 14




       13.    The FDCPA is a strict liability statute. That is, a plaintiff need not

prove intent or knowledge on the part of the debt collector to establish liability. See

Abby v. Paige, No. 10-23589-CIV, 2013 WL 141145, at *7 (S.D. Fla. Jan. 11, 2013)

aff'd, 553 F. App’x 970 (11th Cir. 2014) (“It is irrelevant whether [the] plaintiff was

actually misled. It is also irrelevant whether [the defendant] intended to mislead

her.”); see also LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir.

2010) (“The FDCPA does not ordinarily require proof of an intentional violation

and, as a result, is described by some as a strict liability statute.”).

       14.    To further protect consumers, claims under the FDCPA are to be judged

according to the “least sophisticated debtor” or “least sophisticated consumer”

standard. LeBlanc at 1193. This standard is lower than the “reasonable debtor”

standard, and is specifically designed to protect consumers of below average and

sophistication or intelligence. Id.


                                       PARTIES


       15.    Plaintiff is a natural person who resides in Gwinnett County, State of

Georgia. Plaintiff is currently and at all times complained of, a “Servicemember”

serving a “period of military service” as those terms are defined by 50 U.S.C. § 3911

and is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).



                                             5
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 6 of 14




      16.    Defendant Landmark at Bella Vista, L.P. (hereinafter “Defendant

Landmark”) is a Connecticut limited partnership operating from an address of 591

West Putnam Ave., Greenwich, CT 06830. Defendant Landmark owns and operates

an apartment complex in Duluth, Georgia, and is registered to do business in the

state of Georgia.

      17.    Defendant Highmark Residential Sub, LLC d/b/a Milestone

Management TRS, Inc. (hereinafter “Defendant Milestone”) is a Connecticut limited

liability company operating from an address of 591 West Putnam Ave., Greenwich,

CT 06830. Defendant Milestone owns and operates an apartment complex in

Duluth, Georgia, and is registered to do business in the state of Georgia.

      18.    Defendant RentDebt Automated Collections, LLC (hereinafter

“Defendant RentDebt”) is a Tennessee limited liability company operating from an

address of 2802 Opryland Dr., Nashville, TN 37214, and is a “Debt Collector” as that

term is defined by 15 U.S.C. § 1692a(6) because it regularly uses the mails and/or the

telephone to collect, or attempt to collect, directly or indirectly, defaulted consumer

debts that it did not originate, it operates a nationwide debt collection business and

attempts to collect debts from consumers in virtually every state, including consumers

in the State of Georgia, its principal, if not sole, business purpose is the collection of

defaulted consumer debts originated by others, and, in fact was acting as a debt


                                            6
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 7 of 14




collector as to the delinquent consumer debt it attempted to collect from Plaintiff.

Defendant RentDebt is registered to do business in the state of Georgia.

      19.    Plaintiff is informed and believes, and thereon alleges that at all times

herein mentioned Defendants were agents, officers, directors, managing agents,

employee and/or joint venturer of each of their co-defendants and, in doing the things

hereafter mentioned, each was acting in the scope of its authority as such agent,

officer, director, managing agent, employee, and/or joint venturer, and with the

permission, knowledge, ratification, and consent of their co-defendants, and each of

them. Any reference hereafter to “Defendants” without further qualification is meant

by Plaintiff to refer to each Defendant, and all of them, named above.


                           FACTUAL ALLEGATIONS

      20.    Plaintiff is an individual residing in Gwinnett County, Georgia.

      21.    At all times relevant, Defendants conducted and continue to conduct

business in the State of Georgia.

      22.    For over six years, Plaintiff was a faithful tenant of the Landmark at Bella

Vista Apartments in Georgia. He is also a member of the United States Navy Reserve.

      23.    On November 15, 2019, Plaintiff, in accordance with SCRA § 3955,

provided written notice via email to Defendants Landmark and Milestone that he had

received military orders to deploy overseas for a period of more than 90 days and that

                                           7
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 8 of 14




he would be vacating his apartment on December 17, 2019.

       24.    In that written notice, Plaintiff supplied Defendants Landmark and

Milestone with a copy of his military orders.

       25.    Defendants Landmark and Milestone know that Plaintiff is a

servicemember.

       26.    In response, on November 18, 2019, Defendants Landmark and

Milestone rejected Plaintiff’s notice citing his failure to supply the “correct form,”

instructed Plaintiff that 60 days’ notice was required, and told Plaintiff that he would

be “breaking the lease since it does not end until 04/27/2020.”

       27.    On December 17th, 2019, Plaintiff had cleaned and vacated his apartment

in order to report to the Navy for an Active Duty assignment overseas.

       28.    On December 20, 2019, Defendants Landmark and Milestone prepared a

“Move-out Statement” dunning Plaintiff for, among other things, “30 days short on

notice to vacate” and a “Reletting Fee.”

       29.    Defendants Landmark and Milestone hired Defendant RentDebt to

collect this debt from Plaintiff.

       30.    On information and belief, on or about February 17, 2020 and continuing

through the present, every month Defendants furnish information to the Consumer

Reporting Agencies, including but not limited to, Experian, Equifax, and TransUnion,


                                           8
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 9 of 14




that Plaintiff owes over $2,000.

      31.    Plaintiff is a Logistics Specialist in the U.S. Navy who has a very rare

regional linguistic skill and deals regularly with classified information.

      32.    Plaintiff discovered Defendants’ dunning when he received a credit alert

from his bank notifying him that his FICO score had dropped 52 points. Upon

investigation, Plaintiff noticed that Defendants furnished information to the Consumer

Reporting Agencies, including but not limited to, Experian, Equifax, and TransUnion,

that he owes over $2,000.

      33.    Plaintiff requires a Security Clearance to do both his civilian and military

jobs. Without it, he would likely be fired from his civilian job and administratively

separated from the Navy.

      34.    Bad credit is a red flag for Security Clearance investigators and “financial

considerations” account for the overwhelming majority of Security Clearance denials

and revocations adjudicated by the Department of Defense.

      35.    On or about May 12, 2020, Defendant RentDebt dunned Plaintiff by letter

on behalf of Defendants Landmark and Milestone for an amount including the early

termination and reletting fees.

      36.    On July 7, 2020, Lieutenant, Junior Grade, Casey A. Connolly, a military

attorney with the Jude Advocate General’s Corps, sent a letter to Defendant Landmark


                                            9
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 10 of 14




via Electronic Mail and USPS.

      37.    The letter from LTJG Casey instructed Defendants that their efforts to

collect early termination and reletting fees violate the SCRA, and demanded that they

immediately cease collection on the alleged debt.

      38.    Defendant Landmark received the letter from LTJG Casey.

      39.    Defendants ignored the letter from LTJG Casey, and continue to attempt

to collect this unlawful debt from Plaintiff.

      40.    Since being notified in writing by a military attorney of their alleged

violation of the SCRA, Defendants Landmark and Milestone have neither responded

nor changed their position.

      41.    On information and belief, no Defendant has notified any of the

Consumer Reporting Agencies that Plaintiff disputes this debt.

      42.    Plaintiff has suffered actual damages as a result of these illegal tactics

by these Defendants in the form of pecuniary loss, invasion of privacy, personal

embarrassment, loss of personal reputation, loss of productive time, nausea, and

feelings of fear, anxiety, hopelessness, anger, persecution, severe emotional distress,

frustration, upset, humiliation, and embarrassment, amongst other negative emotions.




                                           10
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 11 of 14




                    CAUSES OF ACTION CLAIMED BY PLAINTIFF

                                        COUNT I

                              VIOLATION    OF THE SCRA

               (AGAINST DEFENDANTS LANDMARK AND MILESTONE)

      43.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      44.    Pursuant to § 3955 of the SCRA, provision of written notice of

termination of a residential lease along with a copy of the servicemember’s military

orders terminates the lease and “the lessor may not impose an early termination

charge…”

      45.    Defendants Landmark violated the SCRA by various acts and omissions,

including but not limited to, knowingly and willfully pursuing Plaintiff for false

“debts” related to the termination of his lease due to military orders.

                                       COUNT II

                             VIOLATION OF       THE FDCPA

                         (AGAINST DEFENDANT RENTDEBT)

      46.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      47.    A debt collector violates § 1692e of the FDCPA when it uses any false,


                                           11
      Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 12 of 14




deceptive, or misleading representation or means in connection with the collection of

any debt.

      48.    Defendant RentDebt violated the FDCPA when it, among other

qualifying actions and omissions, willfully made false representations of the character,

amount, or legal status of Plaintiffs debt and communicated or threatened to

communicate credit information which was known or which should have been known

to be false, including the failure to communicate that the disputed debt was disputed.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against each Defendant for:

       a)    Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)

             against Defendant RentDebt and for Plaintiff, and,

       b)    Award of actual damages pursuant to 50 U.S.C. § 4042 (SCRA) against

             each of Defendants Landmark and Milestone and for Plaintiff, and,

       c)    Award of statutory damages in the amount of $1,000.00 pursuant to 15

             U.S.C. § 1692k(a)(1) (FDCPA) against Defendant RentDebt and for

             Plaintiff, and,

       d)    Award of costs of litigation and reasonable attorney’s fees pursuant to 50

             15 U.S.C. § 1692k(a)(1) (FDCPA), against Defendant RentDebt and for

             Plaintiff, and,


                                          12
    Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 13 of 14




     e)    Award of costs of litigation and reasonable attorney’s fees pursuant to 50

           U.S.C. § 4042 (SCRA), against each of Defendants Landmark and

           Milestone and for Plaintiff, and,

     f)    Award to Plaintiff of such other and further relief as may be just and

           proper, including but not limited to, restitution, declaratory and injunctive

           relief.


                         TRIAL BY JURY IS DEMANDED.


     49.   Plaintiff demands a trial by jury.




DATED: November 4, 2020

                                      By: /s/ Jeffrey B. Sand
                                          Jeffrey B. Sand
                                          Andrew L. Weiner
                                          WEINER & SAND LLC
                                          800 Battery Avenue SE
                                          Suite 100
                                          Atlanta, Georgia 30339
                                          (404) 205-5029 (Tel.)
                                          (404) 254-0842 (Tel.)
                                          (866) 800-1482 (Fax)
                                          js@atlantaemployeelawyer.com
                                          aw@atlantaemployeelawyer.com

                                           Michael F. Cardoza (pro hac vice
                                           motion to be filed)

                                         13
Case 1:20-cv-04512-CC-WEJ Document 1 Filed 11/04/20 Page 14 of 14




                                 The Cardoza Law Corporation
                                 548 Market St. #80594
                                 San Francisco, CA 94104
                                 (415) 488-8041 (Tel.)
                                 (415) 651-9700 (Fax)
                                 Mike.Cardoza@cardozalawcorp.com


                                 COUNSEL FOR PLAINTIFF




                               14
